Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacqueline Reid appeals the district court’s order granting summary judgment in favor of the Appellee on Reid’s claims of violations of The Family Medical Leave Act, 29 U.S.C. §§ 2601-2654 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. Hospira, Inc., No. 5:09-cv-00473-FL, 2010 WL 5173210 (E.D.N.C. Dec. 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.